UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

INTERNATIONAL BROTHERHOOD                      )
OF ELECTRICAL WORKERS,                         )
LOCAL 1200,                                    )
                                               )
                    Plaintiff,                 )   Civil Case No. 12-484 (RJL)
                                               )
               v.                              )
                                               )
THE DETROIT FREE PRESS, INC.,                  )
d/b/a/ WUSA-TV,                                )
                                               )
                    Defendant.
                                          0~
                              (February tl, 2013) [Dkt. ##7, 8]              +-_.-
       For the reasons set forth in the Memorandum Opinion entered this/_   L day of
February 2013, it is hereby

       ORDERED that Defendant's Motion for Summary Judgment [Dkt. #8] is

GRANTED; and it is further

       ORDERED that Plaintiffs' Motion for Summary Judgment [Dkt. #7] is DENIED;

and it is further

       ORDERED that the above-captioned case is DISMISSED with prejudice.


       SO ORDERED.